DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.   Amendments to the current set of claims the addition of new limitations “a plurality of stacked arrays and forming a filter cassette…a further flat first filter material” to independent Claim 7 and new dependent Claim 30, changing the scope of the claimed invention.  However, the Examiner finds that the previous combination of references reads upon the currently claimed invention with modifications made in the prior art rejection below.
On page 9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that the previous 112(a) rejections have been overcome due to the amendments of the claims in question.  The Examiner notes that the previous 112(a) rejections have been indeed withdrawn in response to these changes.
On pages 9-15, Applicant argues that the previous prior art rejection, particularly anticipatory reference, Charest et al., (“Charest”, US 2016/0445655), does not disclose independent Claim 7 as presently amended.    Applicant argues that Charest does not disclose “a further flat second filter material, a further retentate channel, and a further flat first filter material” as currently claimed, pointing to the configuration shown in the instant Specification as in Figure 1 of the Drawings.  Applicant copies and summarizes various excerpts and figures from Charest and concludes that a stacking of multiple layers 100a 
Applicant also argues that it would not have “been obvious” to have incorporated these additional channels and filters into each of the stacked arrays as in Claim 7 regarding Charest.  The Examiner notes that Charest is the primary reference in which this claim limitation is considered anticipated by Charest, (See Figure 1A and See paragraph [0042], Charest), using the interpretation explained in the paragraph above, so an argument about obviousness would not apply here.  The Examiner notes that no picking and choosing was done in Charest since an interpretation is relied upon using the 
On pages 15-16, Applicant argues that Charest “discloses only one single structure” for the “convective clearance device layer 100a” for paragraph [0046], and that any flexibility in its parameters discussed would not apply to the claim limitations in question.  The Examiner notes that paragraph [0046] of Charest explicitly states “a first microfluidic convective clearance device layer…for use in hemofiltration system such as that illustrated in FIG. 1A” in which paragraph [0042] of Charest describes FIG. 1A as “the device 100 is composed of eight layers”.  The Examiner notes that Figure 1C using paragraph [0046] is explicitly stated for use in Figure 1A.  Thus, the Examiner finds Applicant’s remark here also unpersuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “a respective plurality of media”.  It is not clear if this limitation includes any of the previously recited “diafiltration medium”, “feed fluid”, or “permeate”, or if the “media” applies to the “flat first filter material”, “flat second filter 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-15, 17-22, 24 & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charest et al., (“Charest”, US 2016/0445655), in view of Falkvall et al., (“Falkvall”, US 5,730,712).
Claims 7-15, 17-22, 24 & 26-30 are directed to a method for diafiltration of a feed fluid for obtaining a retentate and a permeate, a method type invention group.
Regarding Claims 7-15, 17-22, 24 & 26-30, Embodiment 1 of Charest discloses a method for diafiltration of a feed fluid for obtaining a retentate and a permeate, (See paragraph [0002]), comprising: 
(A) providing a crossflow filtration unit comprising a plurality of stacked arrays and forming a filter cassette, (See Figure 1A and See paragraph [0042]; 8 layers 102 stacked in which each layer includes an infusate substrate, a blood flow substrate, and a filtrate substrate with permeable membranes dividing each substrate from each other.  Examiner interprets 2 adjacent layers 102 to make up one array), wherein each of the array comprises:
a diafiltration channel, (Channel 104a, See Figure 1c, and See paragraphs [0049] & [0050]), 
a flat first filter material, (Membrane 108a, See Figure 1c, See paragraphs [0049] & [0050]), 
a retentate channel, (Blood Channel 102a and Outlet 128a, See Figure 1c, and See paragraph [0049] & [0050]), 
a flat second filter material, (Membrane 110a, See Figure 1c, See paragraphs [0049] & [0050]), and 

a further flat second filter material, (Membrane 110a, See Figure 1c, See paragraphs [0049] & [0050]; Examiner interprets an additional layer 102 from Figure 1A adjacent to the original layer 102 including a further flat second filter material Membrane 110a to make up one array),
a further retentate channel, (Blood Channel 102a and Outlet 128a, See Figure 1c, and See paragraph [0049] & [0050]; Examiner interprets an additional layer 102 from Figure 1A adjacent to the original layer 102 including a further retentate channel Blood Channel 102a/Outlet 128a Membrane 110a to make up one array),
a further flat first filter material, (Membrane 108a, See Figure 1c, See paragraphs [0049] & [0050]; Examiner interprets an additional layer 102 from Figure 1A adjacent to the original layer 102 including a further flat first filter material Membrane 108a to make up one array),
wherein the flat first filter material and the flat second filter material have respective pore sizes or respective molecular weight cut-offs, (See paragraph [0051]); 
the unit is arranged such that the flat first filter material delimits the diafiltration channel and the retentate channel from one another, (Membrane 108a separates Channel 104a and 102a, See Figure 1c), and the flat second filter material delimits the retentate channel and the permeate collection channel from one another, (Membrane 110a separates Channel 102a and 106a, See Figure 1c); 
the diafiltration channel is connected to at least one inlet for conducting a diafiltration medium at a volume flow rate VDF, (Inlet 122a with Channel 104a, See Figure 1c, See paragraph [0050]; providing a flow of infusate via inlet 122a inherently has a volume flow rate); the retentate channel is connected to at least one inlet for conducting the feed fluid at a volume flow rate Vfeed and to at least one outlet for discharging the retentate at a volume flow rate Vretentate, (Channel 102a fluidly connected with Inlet 118a and Outlet 128a, See Figure 1c, See paragraphs [0049] & [0050]; providing a flow of fluid/blood to inlet 118a and to outlet 130a will inherently have volume flow rates); and the permeate collection channel is connected in a fluid conducting manner to at least one outlet for the permeate, (Channel 106a with Outlet 130a, See Figure 1c), 
(B) feeding the diafiltration medium into the at least one inlet for the diafiltration medium at the volume flow rate VDF and at a pressure PDF, (Infusate and Inlet 122a, See Figure 1c, and See paragraph [0050]; providing a flow of infusate via inlet 122a inherently has a volume flow rate and a pressure); 
(C) feeding the feed fluid into the at least one inlet for the feed fluid at the volume flow rate Vfeed, (Blood into Inlet 118a, See Figure 1c, and See paragraph [0050]; providing a flow of fluid/blood to inlet 118a and to outlet 130a will inherently have volume flow rates); discharging the retentate from the at least one outlet for the retentate at the volume flow rate Vretentate and at a retentate outlet pressure Pretentate, (Blood left in Channel 102a leaving Outlet 128a, See Figure 1c, and See paragraphs [0049] & [0050]; providing a flow of fluid/blood to outlet 130a will inherently have a volume flow rate and a pressure); and 
(E) discharging the permeate from the at least one outlet for the permeate, (Separated fluid/components exit through Channel 106a and Outlets 130a, See Figure 1c); and 
wherein said steps (B) – (E) are performed under conditions constrained as follows:
Vfeed / Vretentate ≥ 1, (See paragraphs [0052] & [0053]; “substantially constant volume of blood along the length of the blood channel 102a”; The Examiner interprets a constant volume of blood within blood channel 102 along the whole length to indicate that the volume is the same at the beginning of the channel (feed) and the same at the end of the channel (retentate) to read upon the condition that Vfeed = Vretentate so Vfeed/Vretentate = 1, anticipating the claimed range at that value).
Embodiment 1 of Charest does not explicitly disclose wherein said steps (B) – (E) are performed under conditions constrained as follows:
PDF ≥ Pretentate;
VDF / Vfeed, ≥ 1.
Embodiment 2 of Charest discloses wherein said steps (B) – (E) are performed under conditions constrained as follows:
PDF ≥ Pretentate; (See paragraph [0086], Charest; the pressure difference between any two channels does not vary by more than 50% of the two channels at their inlets, giving a range of 0 to 40%.  Assuming PDF is a value of 1, and ± 40% of 1 results in 0.6 to 1.4 as a value of Pretentate.  The value of PDF is greater than a range of the value of Pretentate for a given portion of the above range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Charest by incorporating wherein said steps (B) – (E) are performed under conditions constrained as follows: PDF ≥ Pretentate as in Embodiment 2 of Charest for “maintaining a controlled transmembrane pressure…along the length of the channels” to enable “substantially the entire length of the channels to contribute to the convective clearance” and “also protects areas of membrane from high transmembrane pressures that can damage the membrane” and “provides for efficient use of the membrane…contributing to overall convective clearance while not sacrificing durability”, (See paragraph [0085], Charest).
Modiifed Charest does not explicitly disclose VDF / Vfeed, ≥ 1.
Falkvall discloses a method, (See Abstract, Falkvall), where VDF / Vfeed, ≥ 1, (See column 2, lines 29-49, Falkvall; Dialysate (diafiltration medium) flow rate is between 700-1000 mL/min while blood flow rate (feed medium) is between 300 to 400 mL/min.  Dividing 100 mL/min VDF by 300 mL/min Vfeed results in a ratio of 3.33, greater than 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Charest by incorporating that VDF / Vfeed, ≥ 1 as in Falkvall in order to “allow more blood water [feed fluid] to be removed without an excessive increase in blood hematocrit, i.e. without overly hemoconcentrating the blood”, (See column 2, lines 45-49, Falkvall), which “is desirable to increase the amount of convective clearance within a compact dialysis device while maintaining safe hematocrit levels throughout the blood channel”, (See paragraph [0002], Charest).
Additional Disclosures Included: Claim 8:  The method for diafiltration, as claimed in claim 7, wherein the diafiltration medium and the feed fluid are fed continuously to the crossflow filtration unit, (See paragraphs [0049] & [0050], Charest).  Claim 9:  The method for diafiltration, as claimed in claim 7, wherein a plurality of the crossflow filtration units are provided, each connected in series such that the at least one outlet for the retentate of the respective upstream crossflow filtration unit is connected in a fluid conducting manner to the at least one inlet for the feed fluid of a downstream crossflow filtration unit, wherein the feed fluid is fed into the at least one inlet for the feed fluid of that crossflow filtration unit, which is not preceded by any other crossflow filtration unit, and wherein the retentate is discharged from the at least one outlet for the retentate of that crossflow filtration unit, which is not followed by any other crossflow filtration unit, (See Figure 1a and See paragraph [0042], Charest; The second-to-last layer 102 and last layer 102 in the direction of flow within device 100 each provide a crossflow filtration unit in the arrangement claimed).  Claim 10: The method for diafiltration, as claimed in claim 7, wherein the retentate, during discharging the retentate, is recycled at least partially into the at least one inlet for the feed fluid, (See paragraph [0050], Charest).  Claim 11:  The method for diafiltration, as claimed in claim 7, further comprising: separating a fluid into a pre-retentate and a pre-permeate, wherein the feed fluid comprises the pre-retentate or the pre-permeate, (See paragraph [0079], Charest).  Claim 12:  The method for diafiltration, as claimed in claim 7, further comprising concentrating and/or modifying the ion composition of a protein solution with the crossflow diafiltration unit, (See paragraphs [0049] & [0050], Charest; Saline (which includes ions in solution) is introduced into the blood via Inlet 122a).  Claim 13:  The method for diafiltration, as claimed in claim 7, further comprising performing continuous diafiltration within a chemical or biological process, (See paragraphs [0003], [0049] & [0050], Charest; Dialysis/hemofiltration of blood is a biological process), wherein the continuous diafiltration is preceded by at least one conditioning step for the feed fluid and/or is followed by at least one post-conditioning step for the retentate, (See paragraph [0050]; Waste fluid from Outlets 130a is recirculated and filtered before returning to inlet 122a).  Claim 14:  The method for diafiltration, as claimed in claim 7, wherein the flat first filter material is a first filtration membrane; and/or the flat second filter material is a second filtration membrane, (Membrane 108a & Membrane 110a, See Figure 1c, See paragraphs [0049] & [0050], Charest).  Claim 15:  The method for diafiltration, as claimed in claim 14, wherein the first filtration membrane is a microfiltration membrane or an ultrafiltration membrane, and/or the second filtration membrane is an ultrafiltration membrane, (See paragraph [0051], Charest; the membranes reject particles such as blood cells, which are known to be micron-sized, so the membranes are capable of microfiltration).  Claim 17:  The method for diafiltration, as claimed in claim 7, wherein a free volume of the diafiltration channel and/or the retentate channel decreases in a flow direction from the at least one inlet for the feed fluid to the at least one outlet for the retentate, (See paragraph [0111], Charest).  Claim 18:  The method for diafiltration, as claimed in claim 17, wherein a plurality of layers of textile materials are arranged one above another in the retentate channel such that the free volume of the retentate channel decreases in the flow direction, (See paragraph [0111], Charest).  Claim 19:  The method for diafiltration, as claimed in claim 7, wherein the pore size or the molecular weight cut-off of the flat first filter material is at least as large as the pore size or the molecular weight cut-off of the flat second filter material, (See paragraph [0051], Charest).  Claim 20:  The method for diafiltration as claimed in claim 7, wherein the conditions are further constrained as follows: 3 ≤ VDF / Vfeed ≤ 10, (See column 2, lines 29-49, Falkvall; Dialysate (diafiltration medium) flow rate is between 700-1000 mL/min while blood flow rate (feed medium) is between 300 to 400 mL/min.  Dividing 100 mL/min VDF by 300 mL/min Vfeed results in a ratio of 3.33, greater than 3 and less than 10).  Claim 21: The method for diafiltration, as claimed in claim 7, wherein: during said step (B), the diafiltration medium passes from the diafiltration channel into the retentate channel exclusively through the flat first filter material, (Infusate and Inlet 122a, to/through Membrane 108a to Blood Channel 102a, See Figure 1c, See paragraphs [0049] & [0050], Charest; providing a flow of infusate via inlet 122a inherently has a volume flow rate and a pressure). Claim 22: The method for diafiltration, as claimed in claim 21, wherein the feed fluid and the diafiltration medium enter the permeate collection channel exclusively through the flat second filter material, (Blood into Inlet 118a to/through Membrane 110a, to Channel 106a, and Infusate through Inlet 122a through Membrane 119a, to Blood Channel 102, then through Membrane 110a to Channel 106a, See Figure 1c, and See paragraphs [0049] & [0050], Charest).  Claim 24: The method for diafiltration, as claimed in claim 7, wherein: at least during said steps (B)-(E), the feed fluid and the diafiltration medium enter the permeate collection channel exclusively through the flat second filter material and exit the permeate collection channel exclusively through the at least one outlet for the permeate, (Channel 106a fluidly connected to Membrane 110a and Outlets 116a, See Figure 1c, and See paragraphs [0049] & [0050]); during said step (B), the diafiltration medium passes from the diafiltration channel into the retentate channel exclusively through the flat first filter material, (Infusate through Inlet 122a and Channel 104a to Blood Channel 102a through Membrane 108a, See Figure 1c, and See paragraphs [0049] & [0050], Charest); and during said step (C), the feed fluid passes into the retentate channel through the at least one inlet for the feed fluid, and passes from the retentate channel into the permeate collection channel exclusively through the flat second filter material, (Blood into Inlet 118a into Blood Channel 102a through Membrane 110a to Channel 106a, See Figure 1c, and See paragraphs [0049] & [0050], Charest).  Claim 26: The method for diafiltration, as claimed in claim 24, wherein the diafiltration medium and the feed fluid are fed continuously to the crossflow filtration unit at least during said steps (B) and (C), (See paragraphs [0049] & [0050], Charest).  Claim 27: The method for diafiltration, as claimed in claim 7, wherein: the feed fluid and the diafiltration medium enter the permeate collection channel exclusively through the flat second filter material and exit the permeate collection channel exclusively through the at least one outlet for the permeate, (Channel 106a fluidly connected to Membrane 110 a and Outlet 130a, See Figure 1c, and See paragraphs [0049] & [0050], Charest), during said step (B), the diafiltration medium is fed enters the at least one inlet for the diafiltration medium at the volume flow rate VDF and at the pressure PDF, (Infusate and Inlet 122a, See Figure 1c, and See paragraph [0050], Charest; providing a flow of infusate via inlet 122a inherently has a volume flow rate and a pressure); wherein said steps (B) and (C) are performed continuously, (See paragraphs [0049] & [0050], Charest), and wherein said method for diafiltration further comprises: (F) conveying the diafiltration medium in the retentate channel and the feed fluid in the retentate channel either through the flat second filter material or to the at least one outlet for discharging the retentate, (Infusate to Channel 102a through Membrane 108a and then through Membrane 110a or through Outlet 128a, See Figure 1C, and See paragraphs [0049] & [0050], Charest).  Claim 28: The method for diafiltration, as claimed in claim 27, wherein, at least during steps (B) – (F), the diafiltration medium enters the diafiltration channel through the at least one inlet for conducting the diafiltration medium and exits the diafiltration channel exclusively through the flat first filter material, (Inlet 122a connected directly to Channel 104a and then to Membrane 108a, See Figure 1C, and See paragraphs [0049] & [0050], Charest), and wherein at least during steps (B) – (F), the feed fluid and the diafiltration medium enter the permeate collection channel exclusively through the flat second filter material and exit the permeate collection channel exclusively through the at least one outlet for the permeate, (Channel 106a fluidly connected to Membrane 110a and Outlet 130a, See Figure 1C, and See paragraphs [0049] & [0050], Charest).  Claim 29: The method for diafiltration, as claimed in claim 27, wherein the diafiltration medium and the feed fluid are fed continuously to the crossflow filtration unit at least during said steps (B), (C) and (F), (See paragraphs [0049] & [0050], Charest).  Claim 30: The method for diafiltration, as claimed in claim 7, wherein the diafiltration channel, the retentate channel, the permeate collection channel, and the further retentate channel collectively form a plurality of channels, (Channel 104a, Blood Channel 102a, Channel 106a in Layer 102, and additional Blood Channel 102a in adjacent Layer 102, all form channels indicated by Arrows 124a/126a, See Figures 1A and 1C, See paragraphs [0042], [0049] & [0050]), feeding a respective plurality of media, (Membrane 108a, 110a, See Figure 1c, See paragraphs [0049] & [0050]), and wherein each of the plurality of channels comprises respective spacers configured and arranged to hold open the plurality of channels for the plurality of media, (Walls/Supports defined by Substrate Materials 114b/116b and Structural Supports 112a, See Figure 1C, and See paragraph [0046] & [0048], Charest). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/           Primary Examiner, Art Unit 1779